STONE, C. J.-
— When there is a judgment at law on a legal demand, obtained according to the rules which govern law courts, there can be no relief in the Chancery Court for mere reversible errors, nor for any other wrong or injury done or suffered, unless the party complaining shows that he had a valid subsisting demand .which he can establish, or a valid, meritorious defense which he can prove; and that he was prevented from establishing his right, or maintaining his defense, as the case may be, by surprise, accident, mistake, or the fraud of the opposite party, without any fault or negligence on his part. This rule has been long established, and is without exception. French v. Garner, 7 Por. 549; Beadle v. Graham, 66 Ala. 102; Collier v. Falk, Ib. 223; Broda v. Greenwald, Ib. 538 ; 1 Brick. Dig. 666, § 376.
*267The case made by the present bill falls far below the required standard.
The decree of the Chancery Court is affirmed.